Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 12 February 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Philadelphia 12th February 1782
                  
                  In my letter to your Excellency of the 10th of December last, I requested you to grant passports upon the application of David Ross Esqr. for any Vessells which might be laden with Tobacco for the payment of Goods purchased of the British Merchants at York Town.  It has been since suggested, that Passports of Merchandize of every kind, if granted by any other power than that of Congress or under their immediate authority, may, possibly, not be deemed Valid by the Captains of privateers on armed Vessells, Therefore, to prevent disputes, the applications, are hereafter to be made to the secretary of Congress, who is empowered to grant such Passports.  I have written to Mr Ross to this effect— and should applications of the like nature be made to you thro’ any other Channel, you will be pleased to refer them to the Secretary of Congress.
                  I have, since beginning this letter, received your Excellency’s favor of the 30th ulto  I am extremely obliged by your advance of provision to the British Hospital at Gloucester, which I must request you to continue untill Mr Morris has made a Contract for their regular supply—You will be pleased to direct an account to be kept of the Amount, and Mr Morris will repay it either in Money or a return of a like quantity of provision, as you may chuse—This is thought better than letting the Men be dismissed upon the parole proposed by Capt. Richardson—They would certainly, upon their recovery, be immediately put into service again—It is an easy matter to detect the violation of the parole of an Officer, but almost impossible to do it in the case of soldiers, especially if they should be scattered among a variety of Corps—I most cheerfully concur in the exchange of the Convalescents captured on board the Bonetta, for an equal number of those British or Foreign now at Gloucester, and you will be pleased to take the first opportunity of carrying it into execution.
                  
                     
                  
               